DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments filed on 01/05/2022 have been fully considered but are moot in view of the new ground(s) of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. (US 2014/0112229 A1, hereinafter “Merlin”) in view of Chu et al. (US 2018/0310247 A1, hereinafter “Chu”).
As to claim 1:
Merlin discloses a method performed by a communication device (station 202; Figs. 2, 7 and 15), the method comprising:  
receiving a wake up signal at a wake up radio from a communication node at a receipt time (“AP 104 sends a wake-up page which is received by a low power receiver 228 of the STA 202”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: AP = communication node, low power receiver = wake up radio,  wake-up page = wake up signal, target wake up time = receipt time), wherein the wake up signal indicates a node active time for a plurality of main radios of a plurality of communication devices to begin communicating with the communication node (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the primary receiver 212 as the main radio and also interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio; wake-up pages sent to a plurality of STAs; see [0176]; [0178]); 
determining a transition time between an initiation time for a first main radio and a device active time, wherein the device active time is during the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210. Transmitter 210 transmits a Poll message, and the Access Point 104 subsequently provides data to the STA (e.g., BUs). Also, the primary receiver 212 now also receives beacons provided by the AP 104. Once awake, the STA may be operated in a power savings mode”; Fig. 15; [0170]; “the primary receiver can be activated before … activating the STA transmitter”; [0166] The examiner interprets the time from when the primary receiver 212 is awaken (i.e., initiation time) to the time the transmitter is activated (i.e., device active time) as a transition time.  In addition, the time when the receivers and transmitter are activated (i.e., device active time) is during the time when the primary receiver is also active (i.e., node active time)); 
determining an overall delay time from the receipt time to the initiation time (“The STA receives this activation signal or page at the target wake up time at block 1406b… the STA transitions the second receiver to an awake state based on the activation signal.”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets determining the delay to wait before activating the primary/second receiver as the overall delay time from wake up time (i.e., receipt time) to the activation of the primary receiver (i.e., initiation time)); 
initiating the main radio at the initiation time as indicated by the overall delay time (“the STA transitions the second receiver to an awake state based on the activation signal”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets awakening the primary receiver 212 after the overall delay time as initiating the main radio as the initiation time); and 
communicating with the communication node using the first main radio during the device active time (“If there is data to send, now knowing the STA is awake the AP sends the data to the STA and the STA receives the data from the AP. At block 1408a the AP transmits a second signal, e.g., a beacon (at the next normal periodic beacon time). At block 1412b the second signal, e.g., the beacon or other information, is received by the primary receiver of the STA”; [0169] “Also, the primary receiver 212 now also receives beacons provided by the AP 104”; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the low power receiver, primary receiver and transmitter all being active as “device active time”, this time begins when the transmitter 210 is activated after the primary receiver is activated).
	Merlin does not explicitly disclose wherein the overall delay time is the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node.
	However, Chu discloses wherein the overall delay time is the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node (“there is a time delay between the reception of a wakeup request packet at the LP-WUR 150 and the transition of the network interface device 142 to an active power state from a low power state. In an embodiment, the time delay results from physical limitations in the LP-WUR 150 and wireless network interface device 142. In an embodiment, the time delay is fixed by the IEEE 802.11 standard”; [0056] note: time delay is fixed by the IEEE 802.11 standard = overall delay time is the same for each of the plurality of main radios; “the AP 114 is configured to generate and transmit the wakeup request packet 304 to prompt the client station 134 to transition from a low power state to an active state in preparation for a power-save poll (PS-poll) exchange with the AP 114 …the network interface 142 generates a PS-Poll frame and transmits the PS-Poll frame in a PPDU 312”; Figs. 1A/3; [0078]-[0079] note: PS-Poll = uplink data; “access point (AP) is configured to transmit a wakeup request packet to one or more client stations”; [0031]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu into Merlin’s system/method as it would allow the overall delay time to be the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the (Chu; [0005]; [0037]).
As to claim 4:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the node active time is a point in time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).  
As to claim 5:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses extracting an indicator from the wake up signal; and retrieving the node active time from a data store based on the indicator (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).  
As to claim 6:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the wake up signal comprises the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating the node active time for a main radio).  
As to claim 7:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the first main radio is asleep at the receipt time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time, primary receiver 212= main radio).  
As to claim 8:
(“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: certain delay = delay time).  
As to claim 9:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the node active time is a period of time after the receipt time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time; primary receiver 212= main radio; the examiner interprets a time (after the delay which is after the target wake up time) when the primary receiver 212 is to be awaken as the node active time for a main radio).  
As to claim 10:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the receipt time is at an end of the wake up signal (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time, primary receiver 212= main radio). 
As to claim 11:
Merlin discloses a method (method performed by access point; Figs. 7 and 15), the method comprising:  
sending a wake up signal to a wake up radio of a communication device for receipt at a receipt time (“AP 104 sends a wake-up page which is received by a low power receiver 228 of the STA 202”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: AP = communication node, STA=communication device, low power receiver = wake up radio,  wake-up page = wake up signal, target wake up time = receipt time), wherein the wake up signal indicates a node active time for a plurality of main radios of a plurality of communication devices to begin communicating with the communication node (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the primary receiver 212 as the main radio and also interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio; wake-up pages sent to a plurality of STAs; see [0176]; [0178]), wherein the wake up signal configures a first communication device (station 202; see Figs. 2, 7 and 15) to: 
determine a transition time between an initiation time for a first main radio and a device active time, wherein the device active time is during the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210. Transmitter 210 transmits a Poll message, and the Access Point 104 subsequently provides data to the STA (e.g., BUs). Also, the primary receiver 212 now also receives beacons provided by the AP 104. Once awake, the STA may be operated in a power savings mode”; Fig. 15; [0170]; “the primary receiver can be activated before … activating the STA transmitter”; [0166] The examiner interprets the time from when the primary receiver 212 is awaken (i.e., initiation time) to the time the transmitter is activated (i.e., device active time) as a transition time.  In addition, the time when the receivers and transmitter are activated (i.e., device active time) is during the time when the primary receiver is also active (i.e., node active time)), 
determine an overall delay time from the receipt time to the initiation time (“The STA receives this activation signal or page at the target wake up time at block 1406b… the STA transitions the second receiver to an awake state based on the activation signal.”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets determining the delay to wait before activating the primary/second receiver as the overall delay time from wake up time (i.e., receipt time) to the activation of the primary receiver (i.e., initiation time)); and 
(“the STA transitions the second receiver to an awake state based on the activation signal”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets awakening the primary receiver 212 after the overall delay time as initiating the main radio as the initiation time); and 
communicating with the first main radio during the node active time (“If there is data to send, now knowing the STA is awake the AP sends the data to the STA and the STA receives the data from the AP. At block 1408a the AP transmits a second signal, e.g., a beacon (at the next normal periodic beacon time). At block 1412b the second signal, e.g., the beacon or other information, is received by the primary receiver of the STA”; [0169] “Also, the primary receiver 212 now also receives beacons provided by the AP 104”; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the low power receiver, primary receiver and transmitter all being active as “device active time”, this time begins when the transmitter 210 is activated after the primary receiver is activated).  
Merlin does not explicitly disclose wherein the overall delay time is the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node.
	However, Chu discloses wherein the overall delay time is the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node (“there is a time delay between the reception of a wakeup request packet at the LP-WUR 150 and the transition of the network interface device 142 to an active power state from a low power state. In an embodiment, the time delay results from physical limitations in the LP-WUR 150 and wireless network interface device 142. In an embodiment, the time delay is fixed by the IEEE 802.11 standard”; [0056] note: time delay is fixed by the IEEE 802.11 standard = overall delay time is the same for each of the plurality of main radios; “the AP 114 is configured to generate and transmit the wakeup request packet 304 to prompt the client station 134 to transition from a low power state to an active state in preparation for a power-save poll (PS-poll) exchange with the AP 114 …the network interface 142 generates a PS-Poll frame and transmits the PS-Poll frame in a PPDU 312”; Figs. 1A/3; [0078]-[0079] note: PS-Poll = uplink data; “access point (AP) is configured to transmit a wakeup request packet to one or more client stations”; [0031]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu into Merlin’s system/method as it would allow the overall delay time to be the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further reduce power consumption (Chu; [0005]; [0037]).
As to claim 14:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the node active time is a point in time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).  
As to claim 15:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the wake up signal configures the communication device to: extract an indicator from the wake up signal; and retrieve the node active time from a data store based on the indicator (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio).
As to claim 16:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the wake up signal comprises the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the information/indicator indicating a time when primary receiver 212 is to be awaken as indicating the node active time for a main radio).  
 As to claim 17:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the first main radio is asleep at the receipt time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: target wake up time = receipt time, primary receiver 212= main radio).  
As to claim 18:
The combined system/method of Merlin and Chu discloses the invention set forth above.  Merlin further discloses wherein the wake up signal comprises the overall delay time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: certain delay = delay time).
As to claim 19:
Merlin discloses a communication device (station 202; Figs. 2, 7 and 15), comprising: 
(receiver 212; Fig. 2) configured to receive a wake up signal at a wake up radio from a communication node at a receipt time (“AP 104 sends a wake-up page which is received by a low power receiver 228 of the STA 202”; Fig. 15; [0170] “The STA receives this activation signal or page at the target wake up time at block 1406b”; [0169] note: AP = communication node, low power receiver = wake up radio,  wake-up page = wake up signal, target wake up time = receipt time), wherein the wake up signal indicates a node active time for a plurality of main radios of a plurality of communication devices to begin communicating with the communication node (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210.”; Fig. 15; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the primary receiver 212 as the main radio and also interprets the information indicating a time when primary receiver 212 is to be awaken as indicating a node active time for a main radio; wake-up pages sent to a plurality of STAs; see [0176]; [0178]); and 
at least one processor (processor 204; Fig. 2), coupled to the receiver (receiver 212; see Fig. 2), configured to: 
determine a transition time between an initiation time for a first main radio and a 40DM2\12830447 IAttorney Docket No. G6418-51301PATENTdevice active time, wherein the device active time is during the node active time (“The wake-up page may include information indicating the low power receiver (or low power circuitry coupled to or comprising the low power receiver) may awaken a primary receiver 212 after a certain delay (if desired, for example, as indicated in the wake up page. The wireless device also wakes-up transmitter 210. Transmitter 210 transmits a Poll message, and the Access Point 104 subsequently provides data to the STA (e.g., BUs). Also, the primary receiver 212 now also receives beacons provided by the AP 104. Once awake, the STA may be operated in a power savings mode”; Fig. 15; [0170]; “the primary receiver can be activated before … activating the STA transmitter”; [0166] The examiner interprets the time from when the primary receiver 212 is awaken (i.e., initiation time) to the time the transmitter is activated (i.e., device active time) as a transition time.  In addition, the time when the receivers and transmitter are activated (i.e., device active time) is during the time when the primary receiver is also active (i.e., node active time));
determine an overall delay time from the receipt time to the initiation time (“The STA receives this activation signal or page at the target wake up time at block 1406b… the STA transitions the second receiver to an awake state based on the activation signal.”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets determining the delay to wait before activating the primary/second receiver as the overall delay time from wake up time (i.e., receipt time) to the activation of the primary receiver (i.e., initiation time)); 
initiate the main radio at the initiation time as indicated by the overall delay time (“the STA transitions the second receiver to an awake state based on the activation signal”; [0169] “awaken a primary receiver 212 after a certain delay”; [0170] the examiner interprets awakening the primary receiver 212 after the overall delay time as initiating the main radio as the initiation time); and 
communicate with the communication node using the first main radio during the device active time (“If there is data to send, now knowing the STA is awake the AP sends the data to the STA and the STA receives the data from the AP. At block 1408a the AP transmits a second signal, e.g., a beacon (at the next normal periodic beacon time). At block 1412b the second signal, e.g., the beacon or other information, is received by the primary receiver of the STA”; [0169] “Also, the primary receiver 212 now also receives beacons provided by the AP 104”; [0170] “the STA and AP agree on a target wake up time”; [0169] “the primary receiver can be activated before… activating the STA transmitter”; [0166] note: the examiner interprets the low power receiver, primary receiver and transmitter all being active as “device active time”, this time begins when the transmitter 210 is activated after the primary receiver is activated).  
Merlin does not explicitly disclose wherein the overall delay time is the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node.
	However, Chu discloses wherein the overall delay time is the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node (“there is a time delay between the reception of a wakeup request packet at the LP-WUR 150 and the transition of the network interface device 142 to an active power state from a low power state. In an embodiment, the time delay results from physical limitations in the LP-WUR 150 and wireless network interface device 142. In an embodiment, the time delay is fixed by the IEEE 802.11 standard”; [0056] note: time delay is fixed by the IEEE 802.11 standard = overall delay time is the same for each of the plurality of main radios; “the AP 114 is configured to generate and transmit the wakeup request packet 304 to prompt the client station 134 to transition from a low power state to an active state in preparation for a power-save poll (PS-poll) exchange with the AP 114 …the network interface 142 generates a PS-Poll frame and transmits the PS-Poll frame in a PPDU 312”; Figs. 1A/3; [0078]-[0079] note: PS-Poll = uplink data; “access point (AP) is configured to transmit a wakeup request packet to one or more client stations”; [0031]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chu into Merlin’s system/method as it would allow the overall delay time to be the same for each of the plurality of main radios and indicates a time when each of the plurality of main radios are ready to send uplink data to the communication node.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further reduce power consumption (Chu; [0005]; [0037]).

Claims 2, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin (US 2014/0112229 A1) in view of Chu (US 2018/0310247 A1) and further in view of Westcott et al. (US 2010/0279745 A1, hereinafter “Westcott”).
As to claim 2:
The combined system/method of Merlin and Chu discloses the invention set forth above, but does not explicitly disclose wherein the node active time is a window of time.  
	However, Westcott discloses wherein the node active time is a window of time (“active wake mode for a pre-determined wake period”; [0008]; [0043]; [0045]; [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Westcott into the combined system/method of Merlin and Chu as it would allow the node active time to be a window of time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
As to claim 12:
The combined system/method of Merlin and Chu discloses the invention set forth above, but does not explicitly disclose wherein the node active time is a window of time.  
	However, Westcott discloses wherein the node active time is a window of time (“active wake mode for a pre-determined wake period”; [0008]; [0043]; [0045]; [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Westcott into the combined system/method of Merlin and Chu as it would allow the node active time to be a window of time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).
As to claim 20:
The combined system/method of Merlin and Chu discloses the invention set forth above, but does not explicitly disclose wherein the node active time is a window of time.  
	However, Westcott discloses wherein the node active time is a window of time (“active wake mode for a pre-determined wake period”; [0008]; [0043]; [0045]; [0054]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Westcott into the combined system/method of Merlin and Chu as it would allow the node active time to be a window of time.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to further conserve battery life (Westcott; [0006]; [0008]; [0004]).



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476